De Forest C. Pitt, J.
The defendant was convicted in a Court of Special Sessions of the Town of East Greenbush, Rensselaer County, New York, on January 7, 1957, for a violation of subdivision 4 of section 56 of the Vehicle and Traffic Law of the State of New York. The defendant appeals from this conviction and from the fine of $30 imposed thereon.
A certified copy of a State Traffic Commission order restricting the speed to 35 miles per hour was offered and received in evidence by the trial court. No evidence was offered on behalf of the People that signs had been erected and maintained in accordance with the standards of the State Traffic Commission to inform the public of the existence and limits of the 35 miles per hour speed restriction established along the State highway in question.
It is this court’s opinion that the erection of these signs is a condition precedent to the enforcement of the State Traffic Commission order that the speed of motor vehicles be reduced to 35 miles per hour. Proof of the erection and maintenance of these signs must be given by the People if this conviction is to *388be sustained. The transcript of the testimony of the People’s only witness does not show that this proof was offered.
Judgment of conviction is, therefore, reversed, fine remitted and a new trial ordered.
Submit accordingly.